Case 0:21-cv-61913-AHS Document 15 Entered on FLSD Docket 09/10/2021 Page 1 of 2



                                                                            Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


  LUIS F. BRUNI,
  FDOC Inmate No. L52662,

        Plaintiff,

  v.                                           CASE NO. 3:20cv5672-MCR-EMT

  ROSS LICATA, et al.,

        Defendants.
                                 /

                                     ORDER

        The chief magistrate judge issued a Report and Recommendation on August

  19, 2021. ECF No. 13. The parties were furnished a copy of the Report and

  Recommendation and afforded an opportunity to file objections pursuant to Title 28,

  United States Code, Section 636(b)(1). I have made a de novo determination of all

  timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

  objections thereto, I have determined the Report and Recommendation should be

  adopted.
Case 0:21-cv-61913-AHS Document 15 Entered on FLSD Docket 09/10/2021 Page 2 of 2



                                                                                 Page 2 of 2

         Accordingly, it is now ORDERED as follows:

         1.     The chief magistrate judge’s Report and Recommendation, ECF No.

  13, is adopted and incorporated by reference in this Order.

         2.     The clerk of court is directed to transfer this action to the United States

  District Court for the Southern District of Florida for all further proceedings and

  close the case.

         DONE AND ORDERED this 9th day of September 2021.



                                            s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




  Case No. 3:20cv5672-MCR-EMT
